        Case 2:20-cv-00024-BMM Document 21 Filed 09/18/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA,
                           BUTTE DIVISION



  LAWRENCE E. HENKE,                                  2:20-cv-24-BMM
               Plaintiff,


        v.                                                 ORDER


  FIRST AMERICAN TITLE
  INSURANCE COMPANY, a Nebraska
  corporation,
               Defendant.




      Plaintiff, Lawrence E. Henke (Henke), filed a Complaint (Doc. 11) against

Defendant, First American Title Insurance Company (First American), in the Third

Judicial District Court, Granite County, Montana. First American removed the

case to federal court. Doc. 1. Henke filed a Second Amended Complaint (Doc. 8),

“to specifically plead that damages sought… does not exceed the jurisdictional

limits of federal courts.” Doc. 8 at 1.
        Case 2:20-cv-00024-BMM Document 21 Filed 09/18/20 Page 2 of 3



      The Second Amended Complaint was ambiguous. The purpose was clear

and explicit, but the prayer for relief included a variety of damages each totaling

$74,850. Doc. 8 at 13. Henke filed a Motion to Remand (Doc. 9), claiming the

second Amended Complaint brought the amount in controversy below the

jurisdictional minimum set forth in 28 U.S.C. § 1332.

      This Court held a Telephonic Status Conference on September 14, 2020, to

resolve the ambiguity. Doc. 17. Henke confirmed that he intended the second

Amended Complaint (Doc. 4) to claim damages under the jurisdictional minimum

of $75,000 set forth in § 1332. This Court requested that Henke file a third

Amended Complaint clearly stating the damages sought. First American conceded

during the Telephonic Status Conference (Doc. 17) that a claim for $74,850 in

damages would bring the amount in controversy under the jurisdictional minimum

set forth in § 1332.

      Henke filed a Third Amended Complaint (Doc. 18) and a renewed Motion to

Remand (Doc. 19). In the Ninth Circuit, it is generally preferable to remand case

after a complaint is amended to remove the initial basis for federal jurisdiction.

See, e.g., Harrell v. 20th Century Ins. Co., 934 F.2d 203 (9th Cir. 1991).

Considering the intent and damages sought in the Third Amended Complaint

(Doc. 18 at 1, 13) bring the amount in controversy below the jurisdiction minimum

set forth in § 1332, remand is proper.
        Case 2:20-cv-00024-BMM Document 21 Filed 09/18/20 Page 3 of 3



      Accordingly, IT IS ORDERED:

      Plaintiff’s renewed Motion to Remand (Doc. 19) is GRANTED, with each

party to bear its own costs and fees.

      DATED this 18th day of September, 2020.
